Citation Nr: 0013625	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the reduction in the rating for the service-connected 
appendectomy scar from 10 percent to noncompensable effective 
from February 1, 1999 was proper.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which implemented an August 1998 
proposed reduction from 10 percent to noncompensable for the 
veteran's service-connected appendectomy scar, effective from 
February 1, 1999.  


FINDINGS OF FACT

1.  By a rating action dated in September 1994, service 
connection for an appendectomy scar was granted and a 10 
percent disability evaluation was assigned based on objective 
evidence of tenderness of the scar, effective from March 31, 
1994.

2.  After reviewing the report of a VA examination conducted 
in April 1998, the RO issued an August 1998 rating action in 
which it proposed to reduce the disability evaluation 
assigned to the veteran's appendectomy scar from 10 percent 
to a noncompensable evaluation.  Notice was sent to the 
veteran in that same month.

3.  In a November 1998 rating action, the decision to reduce 
the evaluation of the veteran's appendectomy scar to a 
noncompensable evaluation was implemented, effective from 
February 1, 1999.

4.  The 10 percent evaluation for the veteran's service-
connected appendectomy scar was in effect for less than 5 
years.

5.  The appendectomy scar is located in the right lower 
quadrant, measures 7 centimeters long and is slightly darker 
in color than the surrounding skin.

6.  Clinical findings in April 1998 demonstrated no evidence 
of tenderness, ulceration, breakdown of the skin tissue, loss 
of the underlying tissue, inflammation, edema, keloid 
formation, disfigurement or limitation of function due to the 
scar.


CONCLUSION OF LAW

The reduction in rating for the service connected 
appendectomy scar from 10 percent to noncompensable was 
proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he underwent 
an appendectomy operation in service.  The records show that 
following the procedure, the surgical wound had reopened and 
needed to be resutured.  Thereafter, no further postoperative 
complications were shown.

Many years after the veteran's period of active service, he 
filed a claim for disability compensation with VA on March 
31, 1994.  Pursuant to his claim, he was scheduled for a VA 
medical examination in July 1994.  The report of this 
examination noted that he had a history of appendectomy 
during active duty.  The veteran reported for the examination 
with subjective complaints of only indigestion.  At the time, 
he was 72 years old.  Objective examination shows that his 
abdomen was soft and flat, non-tender and without masses.  
His bowel sounds were positive.  A surgical scar was observed 
on his right lower quadrant which measured 7 centimeters 
long, perpendicular and with a mild dimple in the center.  
The examiner noted that the scar was slightly sensitive to 
touch.  The diagnoses were status-post ruptured gangrenous 
appendicitis, 1942, followed by appendectomy with residual 
scar in the right lower quadrant of the abdomen.

In a September 1994 RO decision, the veteran was granted 
service connection and a 10 percent evaluation, effective 
from the date of claim on March 31, 1994, for an appendectomy 
scar.  The text of the decision shows that the RO rating 
examiner awarded the 10 percent evaluation on the basis of 
the scar being tender on objective demonstration.

In January 1998, the veteran reopened his claim and sought an 
increased evaluation for his service-connected appendectomy 
scar.  In support of his claim, the veteran submitted a 
collection of contemporary VA medical records.  Of these, 
only one report pertained to his abdomen, which was a July 
1997 treatment report for increased blood pressure.  The 
report obliquely referred to the veteran's abdomen, which was 
described as being soft and having positive bowel sounds.

In April 1998, the veteran appeared for a VA compensation 
examination.  At the time of the examination, he was 76 years 
old.  The examiner noted that his medical history was 
significant for other medical problems, including carotid 
artery disease, transient ischemic attacks, and at least one 
stroke.  The report of this examination shows that he 
complained of pain in his right lower quadrant in the region 
of his appendectomy scar when he bent at the waist or turned 
his torso in certain positions.  On physical examination, the 
physician observed a surgical scar on the veteran's right 
lower abdominal quadrant which was consistent with an 
appendectomy.  The examiner noted that the scar did not 
appear to be tender to touch.  Though the veteran's abdomen 
was somewhat distended, there was no evidence of effusion or 
accumulation of serous fluid in the abdominal cavity.  The 
physician was unable to detect any organs or masses.  The 
diagnostic impression was status post appendectomy with 
surgical scar.  The examiner commented that the veteran's 
scar was somewhat depressed and had darker coloration than 
the surrounding skin, but it was not tender and was of normal 
texture, without any observed ulceration, breakdown of the 
skin tissue or loss of the underlying tissue.  There was also 
no inflammation, edema or keloid formation.  The examiner 
stated that the veteran's scar was not disfiguring and that 
he could not detect any limitation of function due to the 
scar.

In an August 1998 RO determination, the findings of the April 
1998 VA examination were considered.  Based on these 
findings, the RO proposed to decrease the 10 percent 
evaluation assigned to the veteran's appendectomy scar to a 
noncompensable evaluation.  The RO further determined that 
extraschedular consideration under 38 C.F.R. § 3.321 (1999) 
was not warranted, as there was no evidence of unusually 
disabling circumstances such as marked interference with 
employment or frequent periods of hospitalization due to 
impairment attributable to the scar.  The veteran was 
notified of the proposed rating reduction in an August 1998 
letter, and was advised that he had 60 days to submit 
evidence to challenge the proposal.  He was informed that 
after 60 days had elapsed, if no evidence was received to 
persuade the RO otherwise, the proposed rating reduction 
would be implemented.

In response, the veteran expressed his disagreement with the 
proposed rating reduction and submitted a collection of 
contemporary VA medical records, none of which pertained to 
his appendectomy scar.  Thereafter, in a November 1998 rating 
decision, the RO implemented the proposed rating reduction 
and the veteran's service-connected appendectomy scar was 
rated noncompensable, effective from February 1, 1999.

II.  Analysis

Initially, the Board finds that the veteran's claim for 
restoration of a 10 percent rating for his service-connected 
appendectomy scar is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). That is, the claim is a 
plausible one.  Moreover, as all evidence necessary to an 
equitable disposition of the veteran's claim was obtained by 
the RO, the VA has fulfilled its duty to assist. 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self- 
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a) (1999), which provides 
in pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . will not 
be reduced on any one examination except in those 
instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement 
has been demonstrated. . . . Moreover, though 
material improvement in the physical or mental 
condition is clearly reflected the rating agency 
will consider whether the evidence makes it 
reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.

38 C.F.R. § 3.344(a)

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) (1999) limit the application of 38 C.F.R. § 3.344(a) 
(1999). That regulation provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) of this 
section apply to ratings which have continued for 
long periods at the same level (5 years or more).  
They do not apply to disabilities which have not 
become stabilized and are likely to improve.  
Reexaminations disclosing improvements, physical 
or mental, in these disabilities will warrant 
reduction in rating.

38 C.F.R. § 3.344(c)

In the veteran's case, the 10 percent disability evaluation 
for an appendectomy scar had been in effect since March 31, 
1994, until its reduction effective on February 1, 1999, or 
for less than 5 years.  Therefore, the provisions of 38 
C.F.R. § 3.344 are not for application.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence. 38 C.F.R. § 3.105(e) 
(1999).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the April 1998 VA 
examination, the RO issued the August 1998 rating decision 
proposing to reduce the rating of the veteran's service-
connected appendectomy scar from 10 percent to 
noncompensable.  The RO stated that the decision would not 
become final until the veteran was afforded full due process.  
The veteran was notified of the proposed reduction by letter 
dated in August 1998.  In November 1998, over 60 days later, 
the RO issued a rating decision reducing the veteran's 
service-connected rating for the appendectomy scar from 10 
percent to nomcompensable, effective February 1, 1999.

Compliance with 38 C.F.R. § 3.105, however, is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In any rating reduction case, the RO is required 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
report reflecting such change is based upon a thorough 
examination.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The veteran's service-connected appendectomy scar is 
evaluated pursuant to 38 C.F.R. § 4.118, including Diagnostic 
Codes 7803 and 7804.  These provide for a 10 percent rating, 
and no higher, where the objective medical evidence 
demonstrates that a superficial scar is poorly nourished and 
subjected to repeated ulceration; where it is tender and 
painful on objective demonstration.  38 C.F.R. §  4.118, 
Diagnostic Code 7805 provides that a scar may be rated based 
on limitation of motion of the affected body part.

A review of the claims file reveals an improvement with 
respect to the appendectomy scar.  At the time of his July 
1994 VA examination, the examining physician noted that the 
veteran's scar was slightly sensitive to touch.  The report 
of this examination was used in assigning the 10 percent 
disability rating for the scar, based on objective 
demonstration of tenderness.  

Conversely, the April 1998 VA medical examination report 
shows that there was no evidence of tenderness, ulceration, 
breakdown of the skin tissue, loss of the underlying tissue, 
inflammation, edema, keloid formation, disfigurement or 
detectable limitation of function which could be attributed 
to the scar.  A comparison of the findings from the 2 VA 
examinations shows that the scar was tender in 1994 and non-
tender in 1998.  Notwithstanding his subjective contentions 
to the contrary, the veteran's completely asymptomatic 
appendectomy scar reflects an actual improvement in this 
disability.

In sum, the Board finds that the aforementioned medical 
evidence is sufficient to establish that the veteran's 
service-connected appendectomy scar has improved and that the 
current noncompensable disability rating was properly 
assigned. 


ORDER

As the reduction in the rating for the service connected 
appendectomy scar from 10 percent to noncompensable effective 
from February 1, 1999 was proper, the veteran's appeal is 
denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

